MEMORANDUM OPINION


No. 04-02-00515-CR

Kevin Tremayne HINTON,
Appellant

v.

The STATE of Texas,
Appellee

From the 177th Judicial District Court, Harris County, Texas
Trial Court No. 894097
Honorable Carol G. Davies, Judge Presiding
 
Opinion by:    Karen Angelini, Justice
 
Sitting:            Sarah B. Duncan, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   February 12, 2003

AFFIRMED
            After a trial on the merits, Kevin Tremayne Hinton was found guilty of assaulting a public
servant and was sentenced to forty years imprisonment.  Hinton filed a timely notice of appeal.  His
court-appointed appellate attorney filed a brief in which she raises two arguable points of error, but
nonetheless concludes that this appeal is frivolous and without merit.  Anders v. California, 386 U.S.
738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  Counsel states that appellant
was provided with a copy of the brief and motion to withdraw and was further informed of his right
to review the record and file his own brief.  Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.—San Antonio 1996, no pet.).  Hinton did not file a pro se brief.  
            We have reviewed the record and counsel’s brief.  We agree that the appeal is frivolous and
without merit.  The judgment of the trial court is affirmed.  Furthermore, we grant the motion to
withdraw.  Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns
924 S.W.2d at 177, n.1.  
 
Karen Angelini, Justice

Do not publish